FLETCHER, Judge
(concurring in the result):
I agree with my Brother Judges that appellant’s representation that he did not know a general regulation prohibited the sale of amphetamines does not render his
*250guilty plea improvident. See Perkins, Criminal Law 573 -77 (2d ed. 1969); 1 Bishop, A Treatise on Criminal Law 526 (9th ed. 1923). Yet, I do not agree with their over-technical reading of the challenged specification or the importance they attach to its wording in this case. See United States v. Snyder, 1 U.S.C.M.A. 423, 429, 4 C.M.R. 15, 21 (1952). In this regard, I note that the sale of amphetamines is an offense under the code because such conduct violates a general regulation to which Congress has attached criminal sanctions. Article 92(1), Uniform Code of Military Justice, 10 U.S.C. § 892(1). Sec United States v. Mowad, 641 F.2d 1067, 1074 (2nd Cir. 1981), cert. denied, 454 U.S. 817, 102 S.Ct. 94, 70 L.Ed.2d 86 (1981); United States v. Gurrola-Garcia, 547 F.2d 1075 (9th Cir. 1976). Similarly, the attempted sale of amphetamines is the intended crime proscribed by Article 80, UCMJ, 10 U.S.C. § 880, because it constitutes the attempted violation of a general regulation. Knowledge of the general regulation violated, unless required by the regulation itself, is in both situations irrelevant. See generally United States v. Tinker, 10 U.S.C.M.A. 292, 293, 27 C.M.R. 366, 367 (1959); Enker, Mens Rea and Criminal Attempt, American Bar Foundation Research Journal 845, 866-71 (1977).